       Case 5:19-cv-02466-JFL Document 11 Filed 07/12/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON
                                                  No. 5:19-cv-02466

          v.
                        Plaintiff                                                        FILED
                                                                                         JUL 12 201'
                                                                                                  1

TRIFECTA SOLAR LLC, ELAM Z. BEILER,~                                                  KATE BARKMAN, Clerk
& SOFDESK, INC.                                                                      By         Dep. Clerk
                        Defendants
     STIPULATION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
               RESPOND TO DEFENDANTS' COUNTERCLAIM

       It is hereby stipulated and consented by and between the pro se Plaintiff James Everett

Shelton and counsel for Defendants Trifecta Solar LLC and Elam Z. Beiler ("Defendants"), that

the date by which Plaintiff must answer, move, or otherwise respond to Defendants'

Counterclaim is hereby extended by fourteen (14) days through Friday, July 19, 2019.

Isl James Everett Shelton                               Isl Eric L. Winkle
316 Covered Bridge Road                                     BYLER & WINKLE, P.C.
King of Prussia, PA 19406                                   Identification No. 57946
(484) 626-3942                                              363 West Roseville Road
J eshelton5 95@gmail.com                                    Lancaster, PA 17601
Plaintiff, Pro Se                                           (717) 560-6330
                                                             ewinkle@bylerwinkle.com
                                                            Attorney for Defendants:
                                                            Trifecta Solar LLC & Elam Z. Beiler
Dated: July 2, 2019


IT IS SO ORDERED.




                                                                                            ENTERED
                                                                                            JUL 12 2019
                                                                                           CLERK OF COURT
